Citation Nr: 0421964	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  98-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

REMAND

The veteran had active military service from January 1968 to 
May 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

The record shows that there may be outstanding medical 
records relevant to the veteran's claim.  Specifically, the 
record indicates that the veteran may have received treatment 
for this PTSD at the Chattanooga Vet Center since 1996.  (See 
Report VA Hospitalization Records dated in 1997 and 1996).  
However, those treatment records have not been associated 
with claims file.  

In August 2003, VA notified the veteran that he was required 
to report for a VA examination scheduled in September 2003 
regarding his claim.  The record shows the veteran failed to 
appear for that examination.  Inasmuch as the veteran's most 
recent examination is dated in December 1996, a more 
contemporaneous examination is warranted to determine the 
current level of severity of the veteran's PTSD.  

In light of these circumstances, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
appellant is expected to provide.  The 
appellant should also be asked to provide 
any evidence in his possession that 
pertains to the claim.  In particular, 
the RO should ask the appellant for the 
names and addresses of all health care 
providers who have treated the veteran 
for his PTSD.  After obtaining consent 
from the appellant, the RO should obtain 
the medical records from the named 
physicians.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  In any event, the RO should obtain 
treatment records for the veteran's PTSD 
from the Chattanooga Vet Center since 
1996 and the VA medical facility in 
Atlanta, Georgia since 1998.  If these 
records are not available, it should be 
so indicated in writing.  

3.  Thereafter, the RO should make arrangements 
with the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to ascertain the severity of his 
PTSD.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in the 
examination report.  All necessary tests should 
be accomplished.  The examiner is to provide a 
multi-axial assessment, including assignment of 
a Global Assessment of Functioning (GAF) score; 
an explanation of what the score represents; 
and the percentage of the score representing 
impairment due solely to PTSD.  The examiner 
should assess the extent of the occupational 
and social impairment due solely to PTSD.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should be 
set forth.  

4.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should then readjudicate the 
claim of entitlement to an increased rating for 
PTSD.  If the claim remains denied, the veteran 
and his representative, if any, should be 
furnished an appropriate supplemental statement 
of the case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




